Case 0:20-cv-61220-AHS Document 14 Entered on FLSD Docket 09/21/2020 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

  DANNIE PATTERSON,

         Plaintiff,                                Case No.: 0:20-cv-61220-AHS

  v.

  CAPIO PARTNERS, LLC and COLUMBIA
  HOSPITAL CORPORATION OF SOUTH
  BROWARD d/b/a WESTSIDE REGIONAL
  MEDICAL CENTER,

        Defendants.
  __________________________________/

                         NOTICE OF PENDING SETTLEMENT

         Defendant, Capio Partners, LLC, (“Capio”), through undersigned counsel, hereby

  submits this Notice of Pending Settlement and states plaintiff and Capio (collectively, the

  “Parties”), have reached a settlement regarding this case and are presently drafting,

  finalizing, and executing the formal settlement documents. Upon full execution of the

  same, the Parties will file the appropriate dismissal documents with the Court.

  Dated: September 21, 2020

                                                   Respectfully submitted,

                                                   /s/ Michael P. Schuette
                                                   Michael P. Schuette, Esq.
                                                   Florida Bar No. 0106181
                                                   Dayle M. Van Hoose, Esq.
                                                   Florida Bar No. 0016277
                                                   SESSIONS, FISHMAN, NATHAN & ISRAEL
                                                   3350 Buschwood Park Drive, Suite 195
                                                   Tampa, Florida 33618
                                                   Telephone: (813) 890-2460

                                          Page 1 of 2
Case 0:20-cv-61220-AHS Document 14 Entered on FLSD Docket 09/21/2020 Page 2 of 2



                                                    Facsimile: (877) 334-0661
                                                    mschuette@sessions.legal
                                                    dvanhoose@sessions.legal
                                                    Counsel for Defendant,
                                                    Capio Partners, LLC

                               CERTIFICATE OF SERVICE

         I certify that on this 21st day of September 2020, a copy of the foregoing was filed

  electronically in the ECF system. Notice of this filing will be sent to the parties of record

  by operation of the Court’s electronic filing system, including plaintiff’s counsel as

  described below.

                                     Jibrael S. Hindi, Esq.
                                     Thomas J. Patti, Esq.
                             The Law Offices of Jibrael S. Hindi
                                110 SE 6th Street, Suite 1744
                               Fort Lauderdale, Florida 33301
                                   jibrael@jibraellaw.com
                                     tom@jibraellaw.com
                                      Counsel for plaintiff

                                   Paul A. Herman, Esq.
                           Consumer Advocates Law Group, PLLC
                             4801 Linton Blvd., Suite 11A-560
                                Delray Beach, Florida 33445
                              paul@consumeradvocatelaw.com
                                    Counsel for plaintiff

                                      Joel A. Brown, Esq.
                                   Friedman & Brown, LLC
                                     3323 NW 55th Street
                                Fort Lauderdale, Florida 33309
                             joel.brown@friedmanandbrown.com
                                      Counsel for plaintiff

                                            /s/ Michael P. Schuette
                                            Attorney



                                           Page 2 of 2
